            Case 1:18-cv-12223-NRB Document 1 Filed 12/26/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BARON WOLMAN,

                                Plaintiff,                    Docket No. 18-cv-12223

        - against -                                           JURY TRIAL DEMANDED

 L’OFFICIEL USA, INC.

                                Defendant.



                                         COMPLAINT

       Plaintiff Baron Wolman (“Wolman” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant L’Officiel USA, Inc. (“Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of

copyrighted photographs of Pamela des Barres, owned and registered by Wolman, a New

Mexico-based professional photographer. Accordingly, Wolman seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
            Case 1:18-cv-12223-NRB Document 1 Filed 12/26/18 Page 2 of 5



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Wolman is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 52 Vereda

Serena Road, Santa Fe, New Mexico 87508.

       6.      Upon information and belief, Defendant is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 345

Park Avenue, New York, NY 10022.

       7.      At all times material, hereto, Defendant has owned and operated a website at the

URL: https://www.lofficielusa.com (the “Website”).

       8.      Defendant is a for-profit entity.

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       9.      Wolman photographed Pamela des Barres, a well-known figure in the classic

Rock music scene of the early 1970’s (the “Photographs”). A true and correct copy of the

Photographs are attached hereto as Exhibit A.

       10.     Wolman is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       11.     One of the Photographs (which depicts the subject’s back against the wall) was

registered with the United States Copyright Office and was given registration number VA 2-114-

914, with effective date of October 30, 2017 (the “914 Registration”). The content title of this

Photograph, as it appears on the face of the 914 Registration, is “Pamela Des Barres 68450-

5.jpg.” Attached as Exhibit B is a true and correct copy of the 914 Registration.
            Case 1:18-cv-12223-NRB Document 1 Filed 12/26/18 Page 3 of 5



       12.     The second Photograph (which depicts the subject’s legs crossed) was filed for

registration with the Copyright Office on December 3, 2018 and assigned Serial #: 1-

7191824271 (the “Application”). The Application currently remains pending and Plaintiff

intends to amend his complaint once the registration number has been assigned.

       B.      Defendant’s Infringing Activities

       13.     On or about July 16, 2018, Defendant ran an article on the Website entitled

Pamela des Barres: The Most Famous Groupie in the World. See URL

https://www.lofficielusa.com/politics-culture/pamela-des-barres-the-most-famous-groupie-in-

the-world (the “Article”).

       14.     The Article prominently featured the Photographs. A true and correct copy of the

Article is attached hereto as Exhibit C.

       15.     Defendant did not license the Photographs from Plaintiff for its Article.

       16.     Defendant did not have Plaintiff’s permission to publish the Photographs on its

Website.

       17.     Prior to the filing of this lawsuit, there was no communication between Plaintiff

and Defendant.

                               CLAIM FOR RELIEF
                 (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       18.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

       19.     Defendant infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Website.
            Case 1:18-cv-12223-NRB Document 1 Filed 12/26/18 Page 4 of 5



       20.     Defendant is not, and has never been, licensed or otherwise authorized to

reproduce, publicly display, distribute and/or use the Photographs.

       21.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       22.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful or in reckless disregard of Plaintiff’s rights.

       23.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       24.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph included in the 914

Registration, pursuant to 17 U.S.C. § 504(c).

       25.     Plaintiff is further entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant be adjudged to have infringed upon Plaintiff’s copyrights in the

               Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

               $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;
            Case 1:18-cv-12223-NRB Document 1 Filed 12/26/18 Page 5 of 5



       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his attorney’s fees and full costs pursuant to 17 U.S.C. §

               505.

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       December 26, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/jameshfreeman
                                                             James H. Freeman, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             jf@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff Baron
                                                             Wolman
